Exhibit 10.1


ATKORE INTERNATIONAL GROUP INC.
SEVERANCE AND RETENTION POLICY
FOR SENIOR MANAGEMENT
Atkore International Group Inc., a Delaware corporation (the “Company”), has
adopted this Severance and Retention Policy for Senior Management (this
“Policy”), effective as of the Effective Date, for the benefit of certain senior
management of the Company including the Company’s Chief Executive Officer (the
“CEO”), the Company’s other Section 16 officers and the CEO’s other direct
reports, all of whom are eligible to participate in this Policy.
Article I
Purposes
The purposes of this Policy are as follows:
1.1    To reinforce and encourage the continued attention and dedication of
Participants (as defined below) to their assigned duties at all times during
their employment and in the event of a possible or actual Change in Control (as
defined below) and thereafter;
    
1.2    To enable and encourage Participants to focus their attention at all
times on obtaining the best possible outcome for the Company’s shareholders,
without being influenced by their personal concerns regarding the possible
impact of on the security of their jobs and benefits; and


1.3     To provide severance payments and benefits to any Participant who incurs
a qualifying termination of employment under the circumstances described herein.


Article II
Defined Terms


2.1    For purposes of this Policy, the following terms shall have the meanings
indicated below:
“Base Salary” means, as to any Participant, the amount the Participant is
entitled to receive as annual base salary, in each case without reduction for
any pre-tax contributions to benefit plans. Base Salary does not include
bonuses, incentives, commissions, overtime pay, shift pay, premium pay, cost of
living allowances, perquisites, reimbursed expenses, or income from stock
options, stock grants or other incentives awarded under the Equity Plans or
otherwise.
“Board” means the Board of Directors of the Company.
“Cause” means any of the following:
(a)the Participant’s conviction of or plea of guilty or nolo contendere to a
felony;
(b)commission of a crime involving fraud, misappropriation or embezzlement with
respect to the Company Group;
(c)Participant’s refusal to follow the reasonable and lawful directions of the
Board;
(d)substantial failure to perform his or her material employment-related duties
for the Company and its Subsidiaries after notice to Participant and reasonable
opportunity to cure;
(e)the Participant’s willful misconduct or grossly negligent acts in connection
with the Company’s business
(f)the Participant’s material breach of the covenants required in this Policy as
then in effect, including non-disparagement, confidentiality, non-solicitation
and non-competition; or
(g)the Participant’s breach of a material Company policy or the Company’s Code
of Business Conduct which reasonably would be expected to result in a material
liability to, or have a material adverse effect on the business or financial
condition of the Company.
“Change in Control” of the Company means the first occurrence of any of the
following events following the Effective Date:





--------------------------------------------------------------------------------

Exhibit 10.1


(a)the acquisition, directly or indirectly, by any Person (which, for purposes
of this definition, shall include a “group” (as defined in Section 13(d) of the
Exchange Act)) of beneficial ownership of more than 30% of the combined voting
power of the Company’s then outstanding voting securities, other than any such
acquisition by the Company, any of its Subsidiaries, any employee benefit plan
of the Company or any of its Subsidiaries, or by the Investors, or any
Affiliates of the foregoing;


(b)the merger, consolidation or other similar transaction involving the Company,
as a result of which (x) Persons who were holders of voting securities of the
Company immediately prior to such merger, consolidation, or other similar
transaction do not immediately thereafter beneficially own, directly or
indirectly, in substantially the same relative proportions as immediately prior
to such transaction, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company and
(y) the Investors immediately thereafter do not beneficially own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;


(c)within any 24-month period, the individuals who were members of the Board at
the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election to the Board by any Investor or a majority of the
Incumbent Directors still in office shall be deemed to be an Incumbent Director
for purpose of this clause (c); provided, that any member of the Board whose
initial assumption of office occurs as a result of (including by reason of the
settlement of) an actual or threatened proxy contest, election contest or other
contested election of directors shall in no event be considered an Incumbent
Director;


(d)the approval by the Company’s shareholders of the liquidation or dissolution
of the Company (other than a liquidation that effects in substance a transfer of
all or substantially all of the assets of the Company satisfying clause (e) of
this definition); or


(e)the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more Persons that are not any of the Investors
and are not, immediately prior to such sale, transfer or other disposition,
Affiliates of the Company;
in each case, provided that, as to benefits subject to Section 409A of the Code
the payment or settlement of which will occur by reason of the Change in
Control, such event also constitutes a “change in control” within the meaning of
Section 409A of the Code. In addition, notwithstanding the foregoing, (i) a
“Change in Control” shall not be deemed to occur if the Company files for
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code or as a result of any restructuring that occurs as a result of any such
proceeding and (ii) a Public Offering shall not constitute a Change in Control.
Capitalized terms used in this definition but not defined in this definition
have the same meanings as under the Atkore International Group Inc. 2016 Omnibus
Incentive Plan.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board.
“Company Group” means the Company and its Subsidiaries.
“Date of Termination,” means the date on which the Participant’s employment is
terminated, subject to the provisions of Section 4.1.
“Effective Date” is the date the Board of Directors of the Company formally
approves this Policy.
“Equity Award” means each stock option, restricted stock unit, performance share
units or other equity or equity-based compensation award in respect of Shares
granted to a Participant under the Equity Plans.
“Equity Plans” means the means the Atkore International Group Inc. 2016 Omnibus
Incentive Plan as amended, the Atkore International Group Inc. Stock Incentive
Plan and any other equity-based compensation plan maintained by the Company.
“Good Reason” means the occurrence of any one or more of the following events
without the Participant’s prior written consent:





--------------------------------------------------------------------------------

Exhibit 10.1


(a)a material diminution in the Participant’s position, authority, duties or
responsibilities (unless such diminution is during a period of mental or
physical disability);


(b)a material reduction in the Participant’s Base Salary or annual bonus target
or opportunity, other than as part of an across-the-board reduction applicable
to all Company executives of less than 10% (for the avoidance of doubt, any
actual bonus payout made in compliance with the applicable bonus plan, which is
subject to revision up or down by the Board of Directors, shall not qualify as
Good Reason);


(c)a change in the Participant’s principal place of work to a location of more
than fifty (50) miles from the Participant’s principal place of work immediately
prior to such change in location, provided such change results in a a material
increase in Participant’s commute; or


(d) Company’s failure to obtain assumption of this Policy by successor within
ten (10) days after a Change in Control;


provided, that (x) the Participant provides a Notice of Termination to the
Company within ninety (90) days of the initial existence of the facts or
circumstances constituting such event and such facts and circumstances shall
occur in no event later than two years after a Change in Control, (y) the
Company fails to cure such facts or circumstances within thirty (30) days after
receipt of such Notice of Termination and (z) the Date of Termination of the
Participant occurs no later than thirty (30) days after the expiration of the
such cure period; and provided, further, that if a Participant has accepted
changes to his or her title, duties, responsibilities, reporting relationship,
compensation or other terms of employment in connection with or as a result of a
Change in Control of the Company (regardless of whether such changes would
otherwise constitute Good Reason), the criteria in subclauses (a)-(d) shall be
applied with reference to the Participant’s terms of employment after such
changes, not with reference to the Participant’s terms of employment prior to
the Change in Control of the Company.
“Notice of Termination” means a written notice which shall set forth (i) the
termination provision in this Policy relied upon, (ii) in reasonable detail, the
facts and circumstances claimed to provide a basis for termination of a
Participant’s employment under the provision so indicated, and (iii) subject to
the terms of Section 4.1, the Date of Termination.
“Participant” means each of the CEO, the Company’s other Section 16 officers and
the CEO’s other direct reports provided, that no person shall be a “Participant”
under the Terms of this Policy unless he or she has executed a Designation
Letter and delivered it to the Company within forty five (45) days following the
Effective Date or within forty five (45) days of becoming eligible as a
Participant, whichever is later (the “Participants”). Any individual who is
notified of his or her eligibility to become a Participant and who is a party to
a separate written severance or employment agreement with the Company Group,
may, on a one time basis within the forty five (45) day period, (i) elect to
become a Participant, in which case the preexisting written severance agreement
shall become null and void upon the signing of the Designation Letter and, in
the case of a preexisting employment agreement, only the severance and
restrictive covenant provisions, if any, of such preexisting employment
agreement shall become null and void by this Policy upon the signing of the
Designation Letter, or (ii) the individual may, within the forty five (45) day
period, elect not to sign the Designation Letter and will then remain covered by
their existing written employment or severance agreement.
“Qualifying Termination” means a termination of employment with the Company
Group with respect to which notice has been given either by (i) the Company
(other than for Cause) or (ii) a Participant for Good Reason. For purposes of
clarification, the termination of a Participant’s employment by reason of the
Participant’s death or permanent disability (as determined under the Company’s
long-term disability Policy) or voluntary termination by Participant other than
for Good Reason shall not be deemed a Qualifying Termination.
“Separation from Service” has the meaning set forth in Section 409A of the Code
and Treasury Regulation Section 1.409A-1(h)).
“Severance Amount” with respect to a Participant means the sum of (x) the
Participant’s Base Salary as in effect on the Date of Termination (without
giving effect to any reduction that constitutes Good Reason) multiplied by the
Severance Multiple plus (y) the average of Participant’s last three bonuses paid
by the Company under the Annual Incentive Plan as of the Date of Termination
(without giving effect to any reduction that constitutes Good Reason) multiplied
by the Severance Multiple. If Participant is terminated in his first year as an
employee, the average for the bonus shall be the Participant’s bonus target; if
it occurs in the second year as an employee, the average shall be the one year
actual bonus and if termination occurs in the third year as an employee, the
average shall be the two year actual average.





--------------------------------------------------------------------------------

Exhibit 10.1


“Severance Period” means a number of whole and partial years equal to the
Severance Multiple (e.g. one year for a Severance Multiple of 1, one and
one-half years for a Severance Multiple of 1.5).
“Severance Multiple” means the number indicated in Schedule 2.1 hereto.
“Share” has the meaning ascribed to such term in the applicable Equity Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns equity possessing fifty
percent (50%) or more of the total combined voting power of all classes of
equity in one of the other corporations in such chain. A corporation that
attains the status of a Subsidiary on a date after the date hereof shall be
considered a Subsidiary commencing as of such date.
Article III
Termination Benefits and Payments


3.1Qualifying Termination. If a Participant incurs a Qualifying Termination, the
Participant shall be entitled to receive the following payments and benefits,
subject to Section 3.3, Section 9.2 and ongoing compliance with all applicable
restrictive covenants:


(a)(i) A single lump-sum payment within ten (10) days after the Date of
Termination (or earlier, to the extent required by applicable law), in an
aggregate amount equal to the Participant’s earned but unpaid Base Salary and
accrued but unpaid vacation pay (if any) through the Date of Termination and
(ii) subject to submission by the Participant of supporting documentation,
reimbursement of any unreimbursed business expenses incurred by the Participant
through the Date of Termination in accordance with the Company’s reimbursement
policy payable at the times provided for in such policy (the amounts described
in clauses (i) and (ii), collectively, the “Accrued Obligations”);


(b)Payment of the Severance Amount (i) in the case of a Qualifying Termination
occurring other than within twenty-four (24) months following a Change in
Control, in the form of substantially equal installments on regularly scheduled
payroll dates over the Severance Period, or (ii) in the case of a Qualifying
Termination occurring within twenty-four (24) months following a Change in
Control, in a single lump sum payment on the 75th day following the Date of
Termination; provided, that (A) in case of either (i) or (ii), that, to the
extent required to comply with Section 409A of the Code, if the Release Period
(as defined below) spans two calendar years, any installment of the Severance
Amount that would have been payable during the Release Period if the Release had
been fully effective as of the Date of Termination shall be paid on the first
regularly scheduled payroll date in such second calendar year after the date on
which the Release is irrevocable, and (B) notwithstanding clause (ii), if
payment of the Severance Amount in a lump sum in full as aforesaid would not
comply with Section 409A, then as much of the Severance Amount as may be paid in
a lump sum in compliance with Section 409A shall be paid in a lump sum, and the
remaining amount shall be paid as provided in clause (i) and in compliance with
Section 409A;


(c)Any unpaid bonus that would have become payable to the Participant in respect
of any fiscal year that ends on or before the Date of Termination, where the
Participant remained employed through the full fiscal year or performance period
but incurs a Qualifying Termination prior to the payment date for such bonus (to
be calculated based on the actual achievement of applicable Company performance
metrics with respect to such fiscal year, and with any applicable personal
performance metrics to be calculated as though Participant had achieved “target”
levels of performance), payable in a single-lump sum on the later of (i) the
date on which such bonus would have been paid to the Participant if he or she
had remained employed on the payment date or (ii) the first payroll date
following the date on which the Release (as defined below) becomes irrevocable
(or, to the extent required to comply with Section 409A of the Code, if the
Release Period spans two calendar years, the first regularly scheduled payroll
date in such second calendar year after the date on which the Release is
irrevocable);







--------------------------------------------------------------------------------

Exhibit 10.1


(d)A pro rata annual bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the product of (i) the annual bonus that would have
become payable to the Participant in respect of the fiscal year in which the
Date of Termination occurred if the Participant had remained employed through
the full fiscal year or performance period and the applicable payment date for
such annual bonus (based on the actual achievement of applicable Company
performance metrics with respect to such fiscal year, and with any applicable
personal performance metrics to be calculated as though Participant had achieved
“target” levels of performance) and (ii) a fraction, the numerator of which
shall be the number of days of service elapsed through the Date of Termination
in the fiscal year in which the Date of Termination occurs, and the denominator
of which shall be three hundred and sixty-five (365), payable in a single
lump-sum on the date on which such annual bonus would have been paid to the
Participant if he or she had remained employed on the payment date; provided,
that, to the extent required to comply with Section 409A of the Code, if the
Release Period spans two calendar years, such amount shall be paid on the first
regularly scheduled payroll date in such second calendar year after the date on
which the Release is irrevocable;


(e)To the extent not previously vested as of the Date of Termination, any
outstanding Equity Awards held by the Participant shall be controlled by the
award agreement evidencing any such Equity Award


(f)Additional benefits:
If the Participant elects COBRA continuation coverage under the Company’s group
health plan following the Date of Termination, the Company shall pay monthly,
during the lesser of eighteen (18) months following the Date of Termination and
the Severance Period, COBRA premiums on behalf of the Participant and the
Participant shall contribute at active employee rates for such continuation
coverage (based on the Participant’s elections in place at the Date of
Termination). This benefit shall cease when the Participant becomes eligible to
be covered by another employer.
3.2     Non-Qualifying Terminations.


(a)Death and Disability. If a Participant’s employment with the Company is
terminated due to the Participant’s death or permanent disability (as determined
under the Company’s long-term disability plan), then the Participant (or the
Participant’s beneficiary or estate, as applicable) shall be entitled to payment
of the Accrued Obligations in a single lump-sum within ten (10) days after the
Date of Termination (or earlier, to the extent required by applicable law).
Also, any unpaid bonus that would have become payable to the Participant in
respect of any fiscal year that ends on or before the Date of Termination, where
the Participant remained employed through the full fiscal year or performance
period but incurs a Qualifying Termination prior to the payment date for such
bonus (to be calculated based on the actual achievement of applicable Company
performance metrics with respect to such fiscal year, and with any applicable
personal performance metrics to be calculated as though Participant had achieved
“target” levels of performance), payable in a single-lump sum on the date on
which such bonus would have been paid to the Participant if he or she had
remained employed on the payment date. In addition, to the extent not previously
vested, any outstanding Equity Awards held by the Participant shall be treated
on the terms applicable to a Participant’s outstanding Equity Awards.


(b)Other Terminations. If a Participant’s employment with the Company is
terminated (i) by the Company for Cause, (ii) by a Participant without Good
Reason, or (iii) for any reason not within the definition of a Qualifying
Termination (other than the Participant’s death or disability as described in
Section 3.2(a)), the Participant shall be entitled to payment of the Accrued
Obligations in a single lump-sum within ten (10) days after the Date of
Termination (or earlier, to the extent required by applicable law). In no event
shall any such Participant otherwise be eligible to receive any payments or
benefits under this Policy, except to the extent explicitly required by
applicable law.


3.1Release and Other Conditions to Severance. Any payments or benefits that may
be provided to a Participant under Section 3.1 of this Policy (other than
payment of the Accrued Obligations) shall be conditioned upon the following
events:


(a)The Participant’s execution, delivery and non-revocation of an effective
release of claims against the Company Group (the “Release”), containing the
provisions attached hereto as Exhibit B and such other terms as may be mutually
agreed by the parties to the Release, which Release shall be delivered to the
Participant within ten (10) days following the Date of Termination and which
must be executed (and not revoked) by the Participant within sixty (60) days
following the Date of Termination (the “Release Period”); and





--------------------------------------------------------------------------------

Exhibit 10.1


(b)At the Company’s request, the Participant’s return of all property belonging
to the Company Group (including, but not limited to, any Company Group-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company Group).


Article IV
Termination Procedure


4.1Notice Period. The Company must provide a Participant with sixty (60) days
advance written notice of its intention to terminate the Participant’s
employment for any reason other than for Cause, death or permanent disability
(as determined under the Company’s long term disability plan). A Participant
must provide the Company with sixty (60) days advance written notice of an
intention to terminate employment with or without Good Reason. The Company may,
in its sole discretion (but subject to applicable law, including Section 409A)
take the following steps under the following circumstances: (a) in the event of
any termination of employment by the Company other than for Cause, death or
permanent disability (as determined under the Company’s long term disability
plan), the Company may, in lieu of any notice the Company is required to provide
to the Participant hereunder, immediately terminate the employment of the
Participant and unilaterally pay the compensation that the Participant would
have been paid or would have earned during such notice period (including the
portion of the pro rata annual bonus described in Section 3.1(d) attributable to
the notice period); or (b) in the event of any termination of employment
(whether initiated by the Company or by the Participant), the Company may
unilaterally treat all or any portion of the notice period as a period of
“garden leave” and require the Participant to not report to any work location
and to refrain from performing any or all of Participant’s responsibilities
during the notice period. In the event of a termination for Cause, death or
permanent disability (as determined under the Company’s long term disability
plan), no notice shall be required, and therefore no pay in lieu is required.


4.2Notice of Termination. Any purported termination of a Participant’s
employment by the Company with or without Cause, or by a Participant for Good
Reason, shall be communicated by a written notice, given in accordance with
Article VII, which shall (a) indicate the termination provision in this Policy
relied upon and (b) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of a Participant’s employment under
the provision so indicated. The failure by the Participant or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Participant
or the Company, respectively, under this Policy or preclude the Participant or
the Company from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s rights under this Policy.


Article V
No Mitigation or Offset
The Company agrees that, in order for a Participant to be eligible to receive
the payments and other benefits described herein, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 3.1. Further, the
amount of any payment or benefit provided for in this Policy shall not be
reduced by any compensation earned by the Participant following the Date of
Termination as the result of employment by another employer or otherwise, by
retirement benefits, by offset against any amount claimed to be owed by the
Participant to the Company, or otherwise.
Article VI
Successors


6.1The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Policy and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.







--------------------------------------------------------------------------------

Exhibit 10.1


6.2Except as otherwise provided herein or by law, no right or interest of any
Participant under this Policy shall be assignable or transferable, in whole or
in part, either directly or by operation of law or otherwise, including, without
limitation, by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Participant under this Policy shall be liable for, or
subject to, any obligation or liability of such Participant. When a payment is
due under this Policy to a Participant who is unable to care for his or her
affairs, payment may be made directly to the Participant’s legal guardian or
personal representative. Notwithstanding the foregoing, if a Participant dies
while any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Policy to
the executors, personal representatives or administrators of the Participant’s
estate.


Article VII
Notices
For the purpose of this Policy, notices and all other communications provided
for in this Policy shall be given in writing and delivered by hand or sent by
overnight courier, certified or registered mail, return receipt requested,
postage prepaid, and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to the Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the last address the Participant provided to the Company and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:
To the Company:


16100 S. Lathrop Avenue
Attention: General Counsel
Harvey, Illinois 60426


Article VIII
Disputes


8.1Exclusive Jurisdiction; Waiver of Jury Trial. Notwithstanding anything herein
to the contrary, the Company shall have the right to enforce the provisions of
Section 3.3 through an action, suit or proceeding brought in any federal court
located in the State of Illinois or any Illinois state court, and each
Participant consents to the exclusive jurisdiction and venue of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
right to a jury trial and any objection that such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.


8.2    Expenses. In the event that the Company or any Participant initiates
legal proceedings to enforce any provision of this Policy or resolve any dispute
hereunder, and the Participant is the prevailing party on at least one material
claim, then the Company shall be responsible for payment of the Participant’s
costs incurred in connection therewith, including reasonable attorneys’ fees.


Article IX
Section 409A


9.1     To the extent applicable, this Policy shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Policy to the contrary, to the extent that
the Committee determines that any payments or benefits under this Policy may not
be either compliant with or exempt from Section 409A of the Code and related
Department of Treasury guidance, the Committee may in its sole discretion adopt
such amendments to this Policy or take such other actions that the Committee
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Policy from Section 409A of the Code and/or preserve
the intended tax treatment of such compensation and benefits, or (ii) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance; provided, that this Section 9.1 shall not create any
obligation on the part of the Committee to adopt any such amendment or take any
other action.







--------------------------------------------------------------------------------

Exhibit 10.1


9.2    Notwithstanding anything to the contrary in this Policy, no amounts shall
be paid to any Participant under this Policy during the six (6) month period
following such Participant’s Separation from Service to the extent that paying
such amounts at the time or times indicated in this Policy would result in a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6) month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of the Participant’s death), the Participant shall receive payment of a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
the Participant during such six (6) month period without interest thereon.


9.3    Notwithstanding anything to the contrary herein, to the extent required
by Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Policy providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a Separation from Service with the Company, and,
for purposes of any such provision of this Policy, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service.


9.4    For purposes of Section 409A of the Code, each installment payment or
other payment in series of payments made under this Policy shall be designated
as a “separate payment” within the meaning of Section 409A of the Code.


9.5    Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Policy does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, (a) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Participant during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Participant in any other calendar year; (b) the reimbursements for
expenses for which the Participant is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (c) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.
9.6    Code Section 280G Best Net Benefit Provision
Notwithstanding anything to the contrary contained in this Policy or any other
agreement between Participant and the Company or any of its Subsidiaries, if any
payment or benefit Participant would receive from the Company or any of its
Subsidiaries, whether pursuant to this Policy or otherwise, would constitute a
“parachute payment” (a “Parachute Payment”) under Section 280G of the Code
(“Section 280G”), then if reducing the amount of such payment or benefit, in
whole or in part, would result, after taking into account all applicable
federal, state and local employment taxes, income taxes and any excise tax that
are, and that would otherwise have been, payable, in Participant’s receipt of a
greater net after-tax amount than Participant would otherwise have received on a
net-after basis had the payment or benefit been made in full, then such payment
or benefit shall be reduced to the amount (the “Reduced Amount”) that results in
Participant receiving the greatest net-after tax amount from such payment or
benefit, notwithstanding that all or some portion of the payment or benefit may
be subject to the excise tax. If any payment or benefit is to be reduced to the
Reduced Amount, any reduction therein shall occur in the following order: (A)
accelerated vesting of underwater stock awards shall be cancelled/reduced first
and in the reverse order of the date of grant for such stock awards; (B) cash
payments not subject to the calculation provided in Treas. Reg. 1.280G-1 Q/A
24(c) shall be reduced next and in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; (C)
accelerated vesting of remaining stock awards not subject to the calculation
provided in Treas. Reg. 1.280G-1 Q/A 24(c) shall be cancelled/reduced next and
in the reverse order of the date of grant for such stock awards; (D) cash
payments subject to the calculation provided in Treas. Reg. 1.280G-1 Q/A 24(c)
shall be reduced next and in reverse chronological order such that the cash
payment owed on the latest date following the occurrence of the event triggering
such excise tax will be the first cash payment to be reduced; (E) accelerated
vesting of remaining stock awards subject to the calculation provided in Treas.
Reg. 1.280G-1 Q/A 24(c) shall be cancelled/reduced next and in the reverse order
of the date of grant for such stock awards; and (F) employee benefits shall be
reduced last and in reverse chronological order. Notwithstanding the foregoing
ordering rules, (1) the Company may alter such ordering rules if doing so would
result in a more favorable calculation with respect to a Participant that does
not materially harm the Company, and (2) such ordering rule shall not be applied
to deferred compensation subject to Section 409A of the Code unless the
application of the rule to such deferred compensation is in compliance with
Section 409A.





--------------------------------------------------------------------------------

Exhibit 10.1


The underlying economic determinations pursuant to this Section 9.6 shall be
made by a nationally recognized accounting firm as shall be designated by the
Company (the “Accounting Firm”).  All determinations made by the Accounting Firm
under this Section 9.6 shall be made at least fifteen (15) days prior to the
date of the first to be made of any of the payments or benefits (the “Accounting
Determination”), and the Participant shall be delivered a copy of the Accounting
Determination with respect to him or her reasonably promptly after it is
delivered to the Company.  The Accounting Determination shall expressly set out
the assumptions used in the preparation thereof (including the value
attributable to any noncompetition or similar restrictions to which the
Participant is subject and the cost of any non-cash benefits).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company. 
Notwithstanding any other provision of this Section 9.6, the Company shall have
no liability to a Participant if the factual assumptions used in the Accounting
Determination ultimately differ from the actual facts that occur, or if there is
an Overpayment (as defined below) that cannot be corrected pursuant to this
Section 9.6, or in the event of a successful challenge by the Federal tax
authorities to all or any part of the Accounting Determination.  In such event,
the Company makes no representation that the foregoing reduction will not result
in the incurrence by any Participant of the excise tax under Section 4999 of the
Code; provided, however, that in such event the Company shall pay to the
applicable Participant any amount that was previously not paid when reducing the
payments and benefits to the Reduced Amount.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Accounting Determination, it is possible that amounts will have
been paid or distributed by the Company to or for the benefit of a Participant
pursuant to this Policy which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of a Participant pursuant to
this Policy could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder.  In the
event that the Company or any Participant shall determine that an Overpayment or
an Underpayment has occurred, the Company and the Participant shall cooperate
reasonably and in good faith to correct such Overpayment or Underpayment.
Article X
Termination and Amendment
This Policy may be amended or terminated, and any provision hereof may be
modified (or waived), for one or more Participants at any time by the Board in
its sole discretion, except that all changes that have a material adverse impact
on Participants shall not be effective for one year after notice of the change
has been given to Participants and no changes to this policy that would have a
material adverse impact on Participant shall be permitted to take effect during
the 24-month period following a Change in Control.
Article XI
Miscellaneous
11.1    No Waiver. No waiver by the Company or any Participant, as the case may
be, at any time of any breach by the other party of, or of any lack of
compliance with, any condition or provision of this Policy to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. All other plans,
policies and arrangements of the Company Group in which a Participant
participates during the term of this Policy shall be interpreted so as to avoid
the duplication of benefits paid hereunder.
    
11.2    No Right to Employment. Nothing contained in this Policy or any
documents relating to this Policy shall (i) confer upon any Participant any
right to continue as a Participant or in the employ or service of any member of
the Company Group, (ii) constitute any contract or agreement of employment, or
(iii) interfere in any way with any “at-will” nature (if applicable) of the
Participant’s employment with the Company Group.


11.3    Tax Withholding. All amounts payable hereunder shall be subject to
withholdings for applicable federal, state, local or non-U.S. taxes and other
required payroll deductions.


11.4    Other Benefits. Amounts payable hereunder shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein. While in effect, this Policy is the only severance pay plan,
program or policy of the Company applicable to Participants, and supersedes all
other severance plans, programs, practices, policies, understandings and
agreements, express or implied, written or oral, including any individual
severance arrangement provided for in any employment agreement between any
Participant and the Company or any predecessor of the Company.







--------------------------------------------------------------------------------

Exhibit 10.1


11.5    Governing Law. This Policy and all rights hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without regard to its principles of conflicts of laws.


11.6    Unfunded Obligation. All amounts payable under this Policy shall
constitute an unfunded obligation of the Company. Payments shall be made, as
due, from the general funds of the Company. This Policy shall constitute solely
an unsecured promise by the Company to provide such benefits to Participants to
the extent provided herein. For avoidance of doubt, any health insurance
benefits to which a Participant may be entitled under this Policy shall be
provided under other applicable employee benefit plans of the Company Group.
This Policy does not provide the substantive benefits under such other employee
benefit plans, and nothing in this Policy shall restrict the ability of any
member of the Company Group to amend, modify or terminate such other employee
benefit plans.


11.7    Validity. The invalidity or unenforceability of any provision of this
Policy shall not affect the validity or enforceability of any other provision of
this Policy, which shall remain in full force and effect.
11.8    Clawback. Nothing in this policy shall preclude application of the
Company’s Clawback policy to the extent any payments or benefits provided for in
this policy are otherwise subject to the Company’s Clawback Policy.






--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A
Form of Designation Letter


ATKORE INTERNATIONAL GROUP INC.
16100 S. Lathrop Avenue, Harvey, Illinois 60426




[INSERT DATE]
[INSERT NAME]
c/o Atkore International Group Inc.
16100 S. Lathrop Avenue
Harvey, Illinois 60426
Re:    The Atkore International Group Inc. Severance and Retention Policy for
Senior Management
Dear [NAME]:
This letter (the “Designation Letter”) relates to the Atkore International Group
Inc. Severance and Retention Policy for Senior Management (the “Policy”).
Through this Designation Letter, you are being offered the opportunity to become
a participant in the Policy. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Policy.
Atkore International Group Inc. (together with its subsidiaries, the “Company”)
has designated you as a Participant (as defined in the Policy) and thereby you
are eligible to receive the severance and other benefits set forth in the Policy
subject to the terms and conditions thereof. A copy of the Policy has been made
available to you. You should read it carefully and become comfortable with its
terms and conditions and those set forth below.
By accepting this Designation Letter, you acknowledge the following provisions:
•
that you have received and reviewed a copy of the Policy;

•
that you understand that participation in the Policy requires that you agree to
the terms of the Policy and that you irrevocably and voluntarily agree to those
terms;

•
that you have had the opportunity to carefully evaluate this opportunity and
desire to participate in the Policy according to the terms and conditions set
forth therein;

•
that, while in effect, the Policy is the only severance pay plan, program or
policy of the Company applicable to you, and supersedes all other severance
plans, programs, practices, policies, understandings and agreements, express or
implied, written or oral, including any individual severance arrangement
provided for in any employment agreement between you and the Company or any
predecessor of the Company; and

•
that the Company does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to you under the Policy; and that (i) you
retain full responsibility for the potential application of Section 409A of the
Code to the tax and legal consequences of payments payable to you under the
Policy and (ii) the Company shall not indemnify or otherwise compensate you for
any violation of Section 409A of the Code that my occur in connection with the
Policy.

You further acknowledge and agree that, as a condition precedent and subsequent
to participation under the Policy or the receipt of any actual payments (other
than payment of the Accrued Obligations) and benefits provided to you under
Section 3.1 of the Policy, in order to accept any such benefits and payments,
you must comply with the following conditions:





--------------------------------------------------------------------------------

Exhibit 10.1


•
Restrictive Covenants. The protection of confidential information and trade
secrets is essential for the Company, the other members of the Company Group and
their employees’ future security. You agree that you will not disclose or
divulge to any person, entity, firm, company or employer, or use for your own
benefit or the benefit of any other person, entity, firm, company or employer
directly or indirectly in competition with the Company, any confidential or
proprietary information or trade secrets related to the Company, including
without limitation, and whether or not such information is specifically
designated as confidential or proprietary: all business plans and marketing
strategies; information concerning existing and prospective markets, suppliers
and customers; financial information; information concerning the development of
new products and services; and technical and non-technical data related to
software programs, design, specifications, compilations, inventions,
improvements, patent applications, studies, research, methods, devices,
prototypes, processes, procedures and techniques. In addition, for a period
equal to the applicable Severance Period (determined as of the Date of
Termination and for purposes of this paragraph and the next following two
paragraphs only, as if such termination of employment is a Qualifying
Termination whether or not it is actually a Qualifying Termination under the
Policy) (the “Restricted Period”), you will not in any manner, without the prior
written consent of the Company, directly or indirectly: (a) solicit, divert,
take away or interfere with any of the customers, accounts, trade, business
patronage, employees, agents, representatives, vendors, suppliers or contractual
arrangements of the Company; or (b) either individually or in partnership, or
jointly in conjunction with any other person, entity or organization, as
principal, agent, consultant, lender, contractor, employer, employee, investor,
shareholder, or in any other manner, directly or indirectly, advise, manage,
carry on, establish, control, engage in, invest in, offer financial assistance,
financial services to, or permit your name to be used by any business that
competes with the then-existing Business of the Company, provided that you shall
be entitled, for investment purposes, to purchase and trade shares of a public
company which are listed and posted for trading on a recognized stock exchange
and the business of which public company may be in competition with the Business
of the Company, provided that you shall not directly or indirectly own more than
five percent (5%) of the issued share capital of the public company, or
participate in its management or operation, or in any advisory capacity within
the time limits set out herein. For purposes of this paragraph, the “Business of
the Company” shall mean any business the products, services, or activities of
which include any line of business in which the Company is engaged or proposed
to be engaged, developed or acquired by the Company on the date of termination
of your employment with the Company (provided that the Company shall not be
deemed to be engaged in a line of business if the Company provides the goods or
services that constitute such line of business solely to business units,
segments or subsidiaries of the Company or facilities owned or operated by the
Company).



•
Non-Solicitation. You further agree that during the Restricted Period, you will
not solicit for hire or rehire, or take away, or cause to be hired, or taken
away, management level employee(s) of the Company.



•
Cooperation. You further agree that, during the Restricted Period and, if
longer, during the pendency of any litigation or other proceeding, you (a) will
not communicate with anyone (other than your attorneys and tax and/or financial
advisors and except to the extent you determine in good faith is necessary in
the performance of your duties hereunder) with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving the Company Group, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to the Company, and (b) in the event that any other party attempts to obtain
information or documents from you (other than in connection with any litigation
or other proceeding in which you are a party-in-opposition) with respect to
matters you believe in good faith are related to such litigation or other
proceeding, you will promptly so notify the Company’s counsel. You agree to
cooperate, in a reasonable and appropriate manner, with the Company and its
attorneys, both during and after the termination of employment, in connection
with any litigation or other proceeding arising out of or relating to matters in
which you were involved prior to the termination of employment to the extent the
Company pays all Company-approved expenses you incur in connection with such
cooperation.



•
Non-disparagement. You further agree that, except as may be required by
applicable law, you shall not make any statement, written or verbal, in any
forum or media, or take any other action in disparagement of the Company or its
subsidiaries or affiliates or their respective past or present products,
services, officers, directors, employees or agents. Nothing in this paragraph
shall preclude you from providing truthful testimony or other evidence or
documents in connection with (i) any action to enforce your rights hereunder or
under any other agreement between you and the Company or (ii) in response to any
judicial or administrative subpoena, or from otherwise participating in any
investigation or inquiry being conducted by a judicial or administrative body
having competent jurisdiction.






--------------------------------------------------------------------------------

Exhibit 10.1


Notwithstanding the foregoing, this Designation Letter does not (a) prohibit you
from providing truthful testimony or accurate information in connection with any
investigation being conducted into the business or operations of the Company and
its affiliates by any government agency or other regulator that is responsible
for enforcing a law on behalf of the government or otherwise providing
information to the appropriate government regulatory agency or body regarding
conduct or action undertaken or omitted to be taken by the Company or its
affiliates that you reasonably believe is illegal or in material non-compliance
with any financial disclosure or other regulatory requirement applicable to the
Company or any affiliate or (b) require you to obtain the approval of, or give
notice to, the Company or any of its employees or representatives to take any
action permitted under clause (a).
It is the intention of the parties to restrict your activities in a manner which
reasonably protects the legitimate business interests of the Company. In the
event the restrictive conditions expressed herein are deemed overly broad or
unenforceable by a court of competent jurisdiction, it is the intent of the
parties that the terms of this Designation Letter be enforced to the fullest
extent allowed under applicable law, and be reformulated by such court to the
extent necessary to so enforce it.
You hereby agree that (i) your acceptance of this Designation Letter will result
in your participation in the Policy subject to the terms and conditions thereof
and (ii) this Designation Letter may not be amended, modified or terminated
except pursuant to Article X of the Policy.
This Designation Letter is subject in all respects to the terms and provisions
of the Policy, as amended from time to time. In the event of any conflict
between the terms of this Designation Letter and the terms of the Policy, the
terms of the Policy shall govern.
Your participation in the Policy will be conditioned and effective upon your
acceptance of this Designation Letter.
Sincerely,
ATKORE INTERNATIONAL GROUP INC.
By:            
Name:    
Title:    


Accepted and agreed:


        
[NAME]
Dated: __________________





--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit B
Release Provisions
Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled as a Participant (as defined in the Policy) in the Atkore
International Group Inc. Severance and Retention Policy for Senior Management
(the “Policy”), you hereby waive and release and forever discharge Atkore
International Group Inc. and its subsidiaries (together, the “Company”), its
parent entities, subsidiaries, divisions, limited partnerships, affiliated
corporations, successors and assigns and their respective past and present
directors, managers, officers, stockholders, partners, agents, employees,
insurers, attorneys, and servants each in his, her or its capacity as such, and
each of them, separately and collectively (collectively, “Releasees”), from any
and all existing claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe, that you ever had and now have
against any Releasee including, but not limited to, claims and causes of action
arising out of or in any way related to your employment with or separation from
the Company, to any services performed for the Company, to any status, term or
condition in such employment, or to any physical or mental harm or distress from
such employment or non-employment or claim to any hire, rehire or future
employment of any kind by the Company, all to the extent allowed by applicable
law. This release of claims includes, but is not limited to, claims based on
express or implied contract, compensation plans, covenants of good faith and
fair dealing, wrongful discharge, claims for discrimination, harassment and
retaliation, violation of public policy, tort or common law, whistleblower or
retaliation claims; and claims for additional compensation or damages or
attorneys’ fees or claims under federal, state, and local laws, regulations and
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act (“WARN”), or equivalent state WARN act, the Employee Retirement
Income Security Act (“ERISA”), and the Sarbanes-Oxley Act of 2002. You
understand that this release of claims includes a release of all known and
unknown claims through the date on which this release of claims becomes
irrevocable (the “Effective Date”).
Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission (“EEOC”) or
an equivalent state civil rights agency, but you agree and understand that you
are waiving your right to monetary compensation thereby if any such agency
elects to pursue a claim on your behalf. Further, nothing in this release of
claims shall be construed to waive any right that is not subject to waiver by
private agreement under federal, state or local employment or other laws, such
as claims for workers’ compensation or unemployment benefits, whistleblower or
retaliation claims enforced by the Securities and Exchange Commission, or any
claims that may arise after the Effective Date. In addition, nothing in this
release of claims will be construed to affect any of the following claims, all
rights in respect of which are reserved:
(a)
Any payment or benefit set forth in the Policy;

(b)
Reimbursement of unreimbursed business expenses properly incurred prior to the
termination date in accordance with the policy of the Company;

(c)
Claims under the Equity Plans (as defined in the Policy) in respect of vested
Company equity held by you;

(d)
Vested benefits under the general Company employee benefit plans (other than
severance pay or termination benefits, all rights to which are hereby waived and
released);

(e)
Any claim for unemployment compensation or workers’ compensation administered by
a state government to which you are presently or may become entitled;

(f)
Any claim that the Company has breached this release of claims or the Policy;
and

(g)
Indemnification as a current or former director or officer of the Company or any
of its subsidiaries (including as a fiduciary of any employee benefit plan), or
inclusion as a beneficiary of any insurance policy related to your service in
such capacity.



Return of Company Property. Not later than the Effective Date, you agree to
return, or hereby represent that you have returned as of such date (if you have
not signed this Agreement by such date), to the Company all Company property,
equipment and materials, including, but not limited to, any company vehicle, any
laptop computer and peripherals; any cell phone or other portable computing
device; any telephone calling cards; keys; Company identification card; any
credit or fuel cards; and all tangible written or graphic materials (and all
copies) relating in any way to the Company or its business, including, without
limitations, documents, manuals, customer lists and reports, as well as all data
contained on computer files, “thumb” drives, “cloud” services, or other data
storage device, or home or personal computers and/or e-mail or internet
accounts.





--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE 2.1
Severance Multiple for Qualified Terminations*
Participant
If the termination occurs prior to a Change in Control:
If the termination occurs within 24 months following a Change in Control:
CEO
2.0
2.5
Section 16 Officers
1.0
1.5
Other CEO Direct Reports
0.75
1.5



* Status is determined as of the Date of Termination or, if the Date of
Termination occurs on or following the date of a Change in Control, as of
immediately prior to the date on which the Change in Control occurs.





